UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7503


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLAUDE SLOAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00004-JPJ-1; 2:20-cv-81440-
JPJ)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Sloan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claude Sloan appeals the district court’s order denying his postjudgment motion for

recusal and a change of venue. ∗ Having reviewed the record and finding no reversible

error, we affirm the decision of the district court. See United States v. Sloan, No. 2:18-cr-

00004-JPJ-1 (W.D. Va. Oct. 13, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




       ∗
         Sloan’s pleading is captioned as a petition for “Recusal,” “Venue,” “Bias and
Prejudice,” and “Compassionate Release”; however, in the body of the pleading, Sloan
requests only recusal and a change of venue. See United States v. Little, 392 F.3d 671, 677
(4th Cir. 2004) (observing that pro se pleadings are classified according to their contents
rather than their captions).

                                             2